If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


DANAE PISCITELLO, Personal Representative of                     UNPUBLISHED
the ESTATE OF SAMUEL PISCITELLO,                                 November 3, 2022

             Plaintiff-Appellant,

v                                                                No. 356861
                                                                 Macomb Circuit Court
MICHAEL SHERBIN, D.O., MICHAEL SHERBIN,                          LC No. 2020-000649-NH
D.O., PC, ARSENIO DELEON, M.D., and SELECT
SPECIALTY HOSPITAL-MACOMB COUNTY,
INC.,

             Defendants-Appellees,

and

ALLIANCE HEALTH PROFESSIONALS, PLLC,

             Defendant.


Before: RONAYNE KRAUSE, P.J., and JANSEN and MURRAY, JJ.

RONAYNE KRAUSE, P.J., (concurring).

      I concur in result only.

                                                          /s/ Amy Ronayne Krause




                                             -1-